Exhibit 99.1 Report of Voting Results for 2013 Annual and Special Meeting of Shareholders NEW YORK, NY – May 9, 2013 - Thomson Reuters Corporation (“Thomson Reuters”) today announced voting results for its annual and special meeting of shareholders held on May 8, 2013 in Toronto. Shareholders voted in favor of all items of business. The matters set out below are described in greater detail in the management proxy circular dated March 25, 2013. The votes were conducted by ballot. 1. Election of Directors 13 nominees were elected to the Thomson Reuters board. Each director elected will continue to hold office until the next annual meeting of shareholders of Thomson Reuters or until the director resigns or a successor is elected or appointed. Nominee Votes For % Votes For Votes Withheld % Votes Withheld Total Votes David Thomson James C. Smith Manvinder S. Banga David W. Binet Mary Cirillo Steven A. Denning Lawton W. Fitt Sir Deryck Maughan Ken Olisa, OBE Vance K. Opperman John M. Thompson Peter J. Thomson Wulf von Schimmelmann 2. Appointment of Auditor PricewaterhouseCoopers LLP was appointed as auditor of Thomson Reuters to hold office until the next annual meeting of shareholders and the directors were authorized to fix their remuneration. Votes For % Votes For Votes Withheld % Votes Withheld Total Votes 3. U.S. Employee Stock Purchase Plan Amendment An amendment to the Thomson Reuters U.S. employee stock purchase plan to increase the maximum number of common shares issuable under the plan by seven million common shares was approved. Votes For % Votes For Votes Withheld % Votes Withheld Total Votes 4. Advisory Resolution on Executive Compensation The advisory resolution accepting Thomson Reuters approach to executive compensation described in the management proxy circular was approved. Votes For % Votes For Votes Against % Votes Against Total Votes
